DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
The Amendment filed 09/23/2022 has been entered. Claims 1-20 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 13 of U.S. Patent No. 11036281, in view of Sears, "Layout Appropriateness: A Metric for Evaluating User Interface Widget Layout". Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
In the table below, the left side is parts of claims 1 in the current application while the right side is the claims and text that conflict with the parts of claim 1.

17/322,823 (Present application)
US Patent 11036281
Claim 1. A method, comprising:
generating, by a computer system, variations of a user interface (UI) layout of an application, the application configured for performing a process, the process having a plurality of tasks, the variations of the UI layout of the application having different arrangements or configurations of UI components;


providing, by the computer system, the variations of the UI layout of the application to a plurality of user devices associated with a plurality of users;
monitoring, by the computer system, individual performance of the variations of the UI layout of the application on the plurality of user devices, the monitoring including monitoring interactions by the plurality of users with the variations of the UI layout of the application in performing the plurality of tasks and recording information describing the plurality of tasks performed on the variations of the UI layout of the application, the monitoring further including receiving feedback about a variation of the variations of the UI layout of the application;














analyzing, by the computer system, the recorded information describing the plurality of tasks performed on the variations of the UI layout of the application and respective performance of the variations of the UI layout of the application when being used by the plurality of users;
automatically selecting, by the computer system based on the analyzing the recorded information, one of the variations of the UI layout of the application as an optimal UI layout for a task in the process; and








providing, by the computer system, the optimal UI layout for the task in the process to a group of users of the application for future iterations of the task in the process.
Claim 1. A method, comprising:
generating, by a computer system having a processor and a non-transitory computer-readable medium, variations of a user interface (UI) layout of an application, the application configured for performing a process, the process having a plurality of tasks, the variations of the UI layout of the application having different arrangements or configurations of UI components;
providing, by the computer system, the variations of the UI layout of the application to a plurality of user devices associated with a plurality of users;
monitoring, by the computer system, individual performance of the variations of the UI layout of the application on the plurality of user devices, the monitoring including monitoring one or more performance metrics while the plurality of users interacts with the variations of the UI layout of the application, the one or more performance metrics including a path taken by a user within the process to arrive at a particular variation of the variations of the UI layout of the application or a path taken by the user after performing an action on the particular variation of the UI layout of the application, the monitoring further including recording quantitative and qualitative data about the individual performance of the variations of the UI layout, wherein the quantitative and qualitative data includes data that describes a context for a group of users of the application;
analyzing, by the computer system, the one or more performance metrics from the monitoring;





automatically selecting, by the computer system based on the analyzing the one or more performance metrics from the monitoring, one of the variations of the UI layout of the application as an optimal UI layout for a task in the process, wherein the optimal UI layout is selected for the task in the process based on the context, and wherein, responsive to a change to the context, the computer system repeats the monitoring, the analyzing, and the automatically selecting such that the UI layout of the application is re-optimized; and
providing, by the computer system, the optimal UI layout for the task in the process to the group of users of the application for future iterations of the task in the process.


All limitations and elements in claim 1 of the present application are found in claim 1 of US Patent No. 11036281 except for the “the monitoring including monitoring interactions by the plurality of users with the variations of the UI layout of the application in performing the plurality of tasks and recording information describing the plurality of tasks performed on the variations of the UI layout of the application, the monitoring further including receiving feedback about a variation of the variations of the UI layout of the application”.
However, Sears, in the field of software interface design, explicitly disclose the monitoring including monitoring interactions by the plurality of users with the variations of the UI layout of the application in performing the plurality of tasks and recording information describing the plurality of tasks performed on the variations of the UI layout of the application, the monitoring further including receiving feedback about a variation of the variations of the UI layout of the application (pages 708-709, section III. LAYOUT APPROPRIATENESS discloses every layout can be assigned a cost that will correspond to measures such as time or user preference. The cost of a layout is computed by assigning a cost to each sequence of actions and weighting those costs by how frequently each sequence is used. As the designer alters the layout, LA and other metrics could provide feedback concerning the expected effects on user performance; Table I, page 712 illustrates a summary of collected data from nine layouts).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a metric for evaluating user interface widget layout, receiving feedback about potential problems with an interface design as suggested in Sears into Latzina’s system because both of these systems are addressing a mechanism for composing a software application having a user interface model for an application. This modification would have been motivated by the desire to facilitate the creating or redesigning an interface by developing methods that based on a metric to evaluate the layout of widgets in an interface (Sears, page 707, Section I. Introduction).
Since in the instant application, claims 8 and 15 are corresponding to claims 7 and 13, therefore they are rejected for the same reason as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4-9, 11-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Latzina et al. (hereinafter Latzina), US 2008/0288877 A1, in view of Sears, "Layout Appropriateness: A Metric for Evaluating User Interface Widget Layout", published on July 1993, https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=238571.

Regarding independent claim 1, Latzina discloses a method, comprising:
generating, by a computer system, variations of a user interface (UI) layout of an application, the application configured for performing a process, the process having a plurality of tasks, the variations of the UI layout of the application having different arrangements or configurations of UI components (Figs. 2-3; [0007] & [0033]-[0034] defines a task model of a process, UI templates are automatically identified that are associated with some or all of the tasks and create a UI model for a software appliance, using the UI templates identified and retrieved; [0013]-[0014] an appliance design system includes a number of components, including a task modeling tool 202 that is used by a modeler 204 to create a task model (e.g., a user task model). A UI model for a software appliance may be derived from such a task model. The task modeling tool 202 includes a number of components including a set of interfaces 206, via which the task modeling tool 202 interacts with various components, and service and data resources. The task modeling tool 202 also includes a layout module 211, which a modeler 204 may use to define a flow of tasks (e.g., user tasks), and an assignment module 212, which is responsible for automatically identifying one or more UI templates (or UI instances) that are associated with a particular task. An instantiation module 214 is responsible for the creation of a UI model for a software appliance based on UI template or instance assignments identified by the assignment module 212. Latzina further discloses various repositories such as repository 228 and 230 which store un-instantiated software appliance models and instantiated software appliance models).
Latzina does not explicitly disclose
providing, by the computer system, the variations of the UI layout of the application to a plurality of user devices associated with a plurality of users;
monitoring, by the computer system, individual performance of the variations of the UI layout of the application on the plurality of user devices, the monitoring including monitoring interactions by the plurality of users with the variations of the UI layout of the application in performing the plurality of tasks and recording information describing the plurality of tasks performed on the variations of the UI layout of the application, the monitoring further including receiving feedback about a variation of the variations of the UI layout of the application;
analyzing, by the computer system, the recorded information describing the plurality of tasks performed on the variations of the UI layout of the application and respective performance of the variations of the UI layout of the application when being used by the plurality of users; automatically selecting, by the computer system based on the analyzing the recorded information, one of the variations of the UI layout of the application as an optimal UI layout for a task in the process; and
providing, by the computer system, the optimal UI layout for the task in the process to users of the application for future iterations of the task in the process.
However, in the same field of endeavor, Sears discloses
providing, by the computer system, the variations of the UI layout of the application to a plurality of user devices associated with a plurality of users (Section B. An Example; Fig. 4; pages 712-713 disclose to compute LA, the designer must provide the sequences of actions users perform and a description of how frequently each sequence is used);
monitoring, by the computer system, individual performance of the variations of the UI layout of the application on the plurality of user devices, the monitoring including monitoring interactions by the plurality of users with the variations of the UI layout of the application in performing the plurality of tasks and recording information describing the plurality of tasks performed on the variations of the UI layout of the application, the monitoring further including receiving feedback about a variation of the variations of the UI layout of the application (page 707, Abstract discloses a metric is developed to assist designers in organizing widgets in the user interface. A given layout of a plurality of existing or proposed layouts is computed by weighting the cost of each sequence of actions (i.e. interactions); pages 708-709, section III. LAYOUT APPROPRIATENESS discloses every layout can be assigned a cost that will correspond to measures such as time or user preference. The cost of a layout is computed by assigning a cost to each sequence of actions and weighting those costs by how frequently each sequence is used. As the designer alters the layout, LA and other metrics could provide feedback concerning the expected effects on user performance; Table I, page 712 illustrates a summary of collected data from nine layouts);
analyzing, by the computer system, the recorded information describing the plurality of tasks performed on the variations of the UI layout of the application and respective performance of the variations of the UI layout of the application when being used by the plurality of users (page 713; Fig. 4 describes a transition diagram indicating how often users move from one object to another. These transitions are based partially on observations of actual users and partially on an analysis of the tasks users typically perform. Table II is an equivalent representation of the users’ tasks which proves more practical in many situations);
automatically selecting, by the computer system based on the analyzing the recorded information, one of the variations of the UI layout of the application as an optimal UI layout for a task in the process (Fig. 6; page 713 discloses an LA-optimal layout was determined to cost 3.92 (Figs. 5 and 6). The lines in Fig. 6 represent the two most common sequences of actions users perform; Figs. 14-17; Table IV; pages 716-717 describes  three alternative layouts were compared. The task description was obtained by observing users working with the system and analyzing the tasks users and the LA-optimal layout is determined from the results of the post-hoc tests on task completion times for trial three are presented in Table IV); and
providing, by the computer system, the optimal UI layout for the task in the process to users of the application for future iterations of the task in the process (page 712, Section B. An Example discloses LA-optimal layout can be used as an initial layout when organizing a new interface). 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a metric for evaluating user interface widget layout as suggested in Sears into Latzina’s system because both of these systems are addressing a mechanism for composing a software application having a user interface model for an application. This modification would have been motivated by the desire to facilitate the creating or redesigning an interface by developing methods that based on a metric to evaluate the layout of widgets in an interface (Sears, page 707, Section I. Introduction).

Regarding dependent claim 2, the combination of Latzina and Sears teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Sears further teaches wherein the recorded information describes the respective performance of the variations of the UI layout of the application when each of the variations of the UI layout of the application is used by the plurality of users in a context in the process and wherein the context comprises a state that identifies a user's progress or location in the plurality of tasks (pages 712-713 discloses Fig. 4 is a transition diagram indicating how often users move from one object to another. These transitions are based partially on observations of actual users and partially on an analysis of the tasks users typically perform. Table I1 is an equivalent representation of the users’ tasks which proves more practical in many situations).  

Regarding dependent claim 4, the combination of Latzina and Sears teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Sears further teaches measuring a performance characteristic indicative of efficiency or quality of each of the variations of the UI layout of the application (page 708 discloses the idea behind layout appropriateness (LA) is that every layout can be assigned a cost that will correspond to measures such as time or user preference, the time to complete a sequences of actions users perform to complete a task in a UI layout; Figs. 14-16; pages 716-717 describes a dialog box from MacDraw 11. Three alternative layouts were compared. The results of the post-hoc tests on task completion times for trial three are presented in Table IV; Figs. 17-18 and 20 illustrate Task completion times, Users preference ratings and Task completion times versus the cost of the layout for three alternative layouts for Macintosh dialog box).  

Regarding dependent claim 5, the combination of Latzina and Sears teaches all the limitations as set forth in the rejection of claim 4 that is incorporated. Sears further teaches wherein the providing the variations of the UI layout of the application to the plurality of user devices comprises sending each of the variations of the UI layout of the application to a subset of the plurality of user devices associated with a group of users among the plurality of users (Figs. 14-16; pages 716-717 describes three alternative layouts were compared. The task description was obtained by observing users working with the system and analyzing the tasks users typically perform using this dialog box; Figs. 19-20 illustrates task completion times (in seconds) versus the cost of the layout for two interfaces NASA layouts and Macintosh).  

Regarding dependent claim 6, the combination of Latzina and Sears teaches all the limitations as set forth in the rejection of claim 5 that is incorporated. Sears further teaches wherein the measuring the performance characteristic comprises determining how long each group takes to complete the task in the process (Figs. 19-20; page 717 illustrates task completion times (in seconds) versus the cost of the layout for two interfaces NASA layouts and Macintosh).  

Regarding dependent claim 7, the combination of Latzina and Sears teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Sears further teaches wherein the application comprises a cloud- based enterprise application (page 715; Fig. 10 illustrates a layout created for NASA; Fig. 14 illustrates a Macintosh dialog box used to save a file).  

Regarding independent claim 8, it is a system claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. Latzina further discloses a system (Fig. 23, 2300; [0063]), comprising: a processor (Fig. 23, 2302); a non-transitory computer-readable medium (Fig. 23, 2322; [0067]); and instructions stored on the non-transitory computer-readable medium and translatable by the processor (Fig. 23, 2324; [0065]-[0066]).

Regarding dependent claim 9, it is a system claim that corresponding to the method of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Regarding dependent claim 11, it is a system claim that corresponding to the method of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 12, it is a system claim that corresponding to the method of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Regarding dependent claim 13, it is a system claim that corresponding to the method of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Regarding dependent claim 14, it is a system claim that corresponding to the method of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Regarding independent claim 15, it is a medium claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. Latzina further discloses a computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor (Fig. 23; [0064]-[0065])

Regarding dependent claim 16, it is a medium claim that corresponding to the method of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Regarding dependent claim 18, it is a medium claim that corresponding to the method of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 19, it is a medium claim that corresponding to the method of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Regarding dependent claim 20, it is a medium claim that corresponding to the method of claim 6. Therefore, it is rejected for the same reason as claim 6 above.


Claims 3, 10 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Latzina, in view of Sears as applied in claims 1, 8 and 15, further in view of Cote, US 20130212487 A1.

Regarding dependent claim 3, the combination of Latzina and Sears teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Latzina and Sears does not explicitly discloses wherein the monitoring further includes monitoring actions taken by the plurality of users prior to and after interacting with the variations of the UI layout of the application. 
However, in the same field of endeavor, Cote teaches the monitoring further includes monitoring actions taken by the plurality of users prior to and after interacting with the variations of the UI layout of the application (Fig. 1; [0027] discloses the mobile device may be configured to change layout in response to user interaction history, user motion, location, temperature, weather, eye tracking, and/or the like, e.g., 102; [0029] discloses user's interaction history and user's purchase history (e.g., transaction history are recorded and used in determining the dynamic layout). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of monitoring user's interaction history and user's purchase history, as suggested in Cote into Latzina and Sears’s system because both of these systems are addressing layout usage monitor. This modification would have been motivated by the desire of customizing dynamic layouts (Cote, Abstract).

 Regarding dependent claim 10, it is a system claim that corresponding to the method of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Regarding dependent claim 17, it is a medium claim that corresponding to the method of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Response to Arguments
Applicant’s arguments filed 09/23/2022 have been fully considered but are moot due to new grounds of rejection necessitated by amendment.
Although a new ground of rejection has been used to address additional limitations that have been added to claims, a response is considered necessary for several of the Applicant’s arguments since the references on record, Latzina and Sears, will continue to be used to meet several of the claimed limitations.
In the Remarks, Applicant argues
(1) claim 1 recites "generating, by a computer system, variations of a user interface (UI) layout of an application, the application configured for performing a process, the process having a plurality of tasks, the variations of the UI layout of the application having different arrangements or configurations of UI components." … the claim limitation at issue particularly points out and specifically claims "generating ... variations of a user interface (UI) layout of an application," focusing on variations of the UI layout, with the variations "having different arrangements or configurations of UI components" of the UI layout. Contrastingly, the cited portions of Latzina focus on creating a UI model using UI templates and the creation of the UI model includes defining a flow derived from a sequence of user tasks. The claim limitation at issue is layout-driven, focusing on generating UI layout variations with different arrangements or configurations of UI components of the UI layout. However, the cited teaching by Latzina is task-driven, focusing on the creation of a UI model that includes a defined flow for multiple instantiated Uls. At the point of creation, the claimed invention provides "not-yet-task-tested" UI layout variations with different arrangements or configurations of UI components of the UI layout, while the cited portions of Latzina provide a UI model with a defined flow for multiple instantiated Uls. Further, the cited paragraph [0007] of Latzina explicitly discloses modeling a process "independent of UI features," so the cited UI model of Latzina does not disclose, and cannot be reasonably interpreted as reading on, "variations of the UI layout of the application" as expressly recited in claim 1.
As to point (1), Examiner respectfully disagrees. Latzina discloses in Fig. 2, [0013]-[0014] an appliance design system includes a number of components, including a task modeling tool 202 that is used by a modeler 204 to create a task model (e.g., a user task model). A UI model for a software appliance may be derived from such a task model. The task modeling tool 202 includes a number of components including a set of interfaces 206, via which the task modeling tool 202 interacts with various components, and service and data resources. The task modeling tool 202 also includes a layout module 211, which a modeler 204 may use to define a flow of tasks (e.g., user tasks), and an assignment module 212, which is responsible for automatically identifying one or more UI templates (or UI instances) that are associated with a particular task. An instantiation module 214 is responsible for the creation of a UI model for a software appliance based on UI template or instance assignments identified by the assignment module 212. Latzina further discloses various repositories such as repository 228 and 230 which store un-instantiated software appliance models and instantiated software appliance models. Therefore, Latzina teaches "generating ... variations of a user interface (UI) layout of an application,".
(2) Applicant further argues in rejecting "providing, by the computer system, the variations of the UI layout of the application to a plurality of user devices associated with a plurality of users," the Office cited Section B. An Example, FIG. 4, and stated that the cited portions of Sears disclose "to compute LA, the designer must provide the sequences of actions users perform and a description of how frequently each sequence is used." See Office Action, page 10. Applicant respectfully submits that the cited portions of Sears do not explicitly disclose the claim limitation at issue. Specifically, the cited portions of Sears do not explicitly disclose providing "not-yet-task-tested" UI layout variations to a plurality of users.
As to point (2), Examiner respectfully disagrees. Sears discloses a metric, Layout Appropriateness (LA), requires a description of the sequences of widget-level actions users perform and how frequently each sequence is used. This task description can either be from observations of an existing system or from a simplified task analysis. The appropriateness of a given layout is computed by weighting the cost of each sequence of actions by how frequently the sequence is performed. This emphasizes frequent methods of accomplishing tasks while incorporating less frequent methods in the design. In addition to providing a comparison of proposed or existing layouts, an LA-optimal layout can be presented to the designer. The designer can compare the LA-optimal and existing layouts or start with the LA-optimal layout and modify it to take additional factors into consideration (See Abstract). Table I, page 712 illustrates a summary of collected data from nine layouts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Yagi et al. (US 20100115434 A1) discloses a user interface generator of generating a user interface from user interface template data for execution.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/BEAU D SPRATT/Primary Examiner, Art Unit 2143